DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10 are pending:
		Claims 1-10 are rejected. 
		Claims 1 and 8 have been amended. 
Response to Amendments
Amendments filed 07/04/2022 have been entered. Amendments to the claims overcome claim objections previously set forth in non-final Office Action mailed 04/12/2022.
§103 rejection is maintained. 
Response to Arguments
Arguments filed 07/04/2022 have been entered. Arguments were fully considered.
On pages 6-7 of Applicant’s arguments, Applicant argues that:
Hu discloses a catalytic oxidation device for high-concentration organic wastewater treatment. As further disclosed in Hu's Background Art section, the device disclosed by Hu actually mainly treats various types of organics contained in industrial wastewater. However, all kinds of organic substances contained in this type of industrial wastewater will not exist in the industrial wastewater in a form that can be physically filtered before entering the treatment equipment. These organic substances need to be chemically treated or microbially decomposed to be precipitated from the environment, resulting in sediments. Therefore, in Hu's solution, the part that separates the sediment must be placed downstream of the entire device.

In contrast, Claim 1 of the present invention recites an environmental protection filter apparatus for removing odor from domestic sewage based on microbial reaction. It can be seen that the apparatus defined in claim 1 of the present application is used to treat domestic sewage. It is well known to those skilled in the art that there is a huge difference between domestic sewage and6 industrial wastewater. Domestic sewage usually contains solid substances that are even visible to the naked eye and these substances can be physically filtered out of domestic sewage without biological or chemical treatment. This is the main reason why the sedimentation cavity is arranged upstream of the whole apparatus. 

It can be seen that the objects processed by the device disclosed by Hu and the apparatus defined in claim 1 are significantly different, so the adopted technical means have obvious differences and different requirements. Therefore, the position of the separation device in the technical solution disclosed by Hu cannot be simply modified, for example, placed upstream of the entire device. Otherwise, the precipitated organic matter in the industrial wastewater after a series of treatments cannot be precipitated and separated in the final link. 

To sum up, even if Tang discloses the above-mentioned distinguishing features, those skilled in the art have absolutely no motivation to combine Hu and Tang in order to obtain the technical solution defined in claim 1. 

In view of the above amendments and argument, Applicant respectfully submits that all objections and rejections raised in this outstanding Office Action have been resolved and accordingly respectfully solicits an allowance of the present application at the earliest convenience of the esteemed Examiner. 
	This argument is not persuasive because the claimed function “for removing odor from domestic sewage based on microbial reaction” is recited as an intended use and does not provide any additional structural limitations. Although the Hu teaches wastewater that comprises sewage (“organic sewage treatment device”; see pg. 2), the intended use is not given patentable weight.
	The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429,1431 (Fed. Cir. 1997) (see MPEP § 2114).
	Furthermore, Hu teaches that “through the doser for dosing, then drives the rotating shaft 25 to rotate by the motor 24, thereby causing mud for separating the precipitate in the sedimentation tank, the upper water flows in complex biochemical reaction tank through the flow channel at the top of the clapboard, active carbon adsorption net can further the processing water for filtering and purifying, finally discharged through a drain pipe.” (see pg. 3); therefore, the precipitation reaction within the sedimentation is caused by the dosing by doser 23 which is located on the top of said sedimentation tank. Tang also discloses that sewage is precipitated in a sedimentation tank (Tang, see pg. 5). Thus, the precipitation is independent of the sedimentation tank’s location because it can occur either upstream or downstream. While Hu teaches an embodiment wherein the sedimentation tank is located downstream, Hu does not particularly limit said embodiment because embodiments can encompass various changes, alternatives and modifications (Hu, see pg. 5).  
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is motivation to combine.
	It would have been obvious to one of ordinary skill in the art before effective filing date invention to rearrange the sedimentation cavity of Hu by rearranging said sedimentation cavity upstream as disclosed by Tang because by doing so the filtering effect on sewage is improved (Tang, see pg. 4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108840522) in view of Tang (CN 107963779).
	Regarding claim 1, Hu teaches an environmental protection filter apparatus (a catalytic oxidation apparatus shown in Fig. 1) for removing odor from domestic sewage based on microbial reaction (“for removing…” is recited as intended use), comprising a tank body (1) (Fig. 1, box 1; see pg. 3) and a separating device (7) (see annotated Fig. 1); 
	wherein the tank body (1) is vertically arranged (see Fig. 1), a water inlet pipe (12) (Fig. 1, first water pipe 4; see pg. 3) for the sewage to flow in is provided on a top of the tank body (1) (see Fig. 1), a first partition plate (2) (see annotated Fig. 1) and a second partition plate (3) (see Fig. 1) are sequentially provided in the tank body (1) from top to bottom (see Fig. 1), an internal space of the tank body (1) is divided into a sedimentation cavity (4) (includes purification tank 19 having sedimentation tank 21 and composite biochemical reaction tank 22) (see annotated Fig. 1), an oxidation cavity (5) (includes oxidation tank 9 having ozone oxidation tank 12 and ultrasonic cleaning pool 14) (see annotated Fig. 1) and a filter cavity (6) (includes catalytic tank 5 having ceramic catalyst plate 6) (see annotated Fig. 1) from top to bottom by the first partition plate (2) (see annotated Fig. 1) and the second partition plate (3) (see Fig. 1), and a water outlet pipe (13) (Fig. 1, drain pipe 28; see pg. 4)…is provided at a lower end of an outer wall of the tank body (1) (see Fig. 1); and 
	the separating device (7) (see annotated Fig. 1) comprises a fixed block (7a) (see annotated Fig. 1), a scraping block (7b) (see annotated Fig. 1) and a driving motor (7c) (Fig. 1, motor 24; see pg. 5), the fixed block (7a) (Fig. 1, clapboard 20; see pg. 5) being fixedly connected with an inner wall of the tank body (1) (any wall inside the tank body is the inner wall; additionally the clapboard 20 supports the scraping plate 26 and adsorption net 27 therefore is fixedly connected to the inner wall; see Fig. 1) and located in the sedimentation cavity (4) (see annotated Fig. 1), the scraping block (7b) being fitted against a side wall of the fixed block (7a) (see annotated Fig. 1), and the driving motor (7c) which is arranged vertically downward (see annotated Fig. 1) …, an output end (see annotated Fig. 1) of the driving motor (7c) extending into the tank body (1) (see annotated Fig. 1) and being connected with the scraping block (7b) (see annotated Fig. 1), an inner wall of the sedimentation cavity (4) being provided with a stopper (7d) (any wall inside the sedimentation cavity is the inner wall; see annotated Fig. 1) fixedly connected with the tank body (1) (the purification tank having the stopper is fixedly connected with the tank body therefore the stopper is fixedly connected with the tank body; see annotated Fig. 1), and the driving motor (7c) being capable of driving the scraping block (7b) to rotate to the stopper (7d), so that the solid impurities are separated into a space between the fixed block (7a) and the scraping block (7b) (this limitation is directed to a process/method step).







Annotated Fig. 1 of Hun

    PNG
    media_image1.png
    558
    1190
    media_image1.png
    Greyscale

	Hu does not teach (1) that said sedimentation cavity is arranged at the top (upstream) and said filter cavity arranged at the bottom (downstream) and (2) the said motor provided on the top of the tank body (1). 
	In a related field of endeavor, Tang teaches purification apparatus for treating domestic sewage (see Entire Abstract) comprising a sedimentation cavity (Fig. 1, settling chamber 15; see pg. 5) located upstream of an oxidation cavity (Fig. 1, oxidation chamber 17; see pg. 5) and a filter cavity (Fig. 1, filtration chamber 11; see pg. 5) located downstream of an oxidation cavity (Fig. 1, oxidation chamber 17; see pg. 5). Tang further discloses a motor (Fig. 1, driving mechanism 27; see pg. 5) located at a top of the tank body.
	It would have been obvious to one of ordinary skill in the art before effective filing date invention to modify the sedimentation cavity (includes purification tank 19 having sedimentation tank 21 and composite biochemical pool 22 shown in annotated Fig. 1) and the filter cavity (includes catalytic tank 5 having ceramic catalyst plate 6 shown in annotated Fig. 1) of Hu by rearranging the purification tank to the top to be connected to the water inlet and connecting the second water pipe to the composite biochemical pool and rearranging the catalytic tank to the bottom to be connected to water outlet connected such that the sedimentation cavity is located upstream an oxidation tank and a filter cavity is located downstream the oxidation tank as disclosed by Tang because by doing so the filtering effect on sewage is improved (Tang, see pg. 4). Additionally, the combination of Hu and Tang teaches the motor located at a top of the tank body since the purification tank is located at a top of the tank body. 
	Regarding claim 2, Hu and Tang teach the environmental protection filter apparatus for removing odor from the domestic sewage based on the microbial reaction according to claim 1,… 
	Hu does not teach a first control device (8) for controlling a flow of the sewage from the sedimentation cavity (4) to the oxidation cavity (5) is provided at a bottom of the first partition plate (2).
	Tang further discloses a fist control device (Fig. 1, first switch 13; see pg. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second water pipe located at the bottom of the first partition plate of Hu by incorporating the first control device (first switch) of Tang because it is the simple addition of one known valve device to another known pipe device obviously resulting in a flow control means with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 3, Hu and Tang teach the environmental protection filter apparatus for removing odor from the domestic sewage based on the microbial reaction according to claim 2,… Hun further discloses ozone generators (Fig. 1, ozone generator 13; see pg. 3) in communication with the oxidation cavity (Hun, see Fig. 1). 
	Hu does not teach an air inlet pipe communicated with the oxidation cavity (5) is provided in the outer wall of the tank body (1). 
	Tang further discloses an air inlet pipe (Fig. 1, air jet chamber 6 includes pipe 7; see pg. 6) communicated with the oxidation cavity (5) is provided in the outer wall of the tank body (1) (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify an outer wall of the tank body and the ozone generators of Hun by replacing the ozone generators with the air inlet pipe of Tang such that said air inlet pipe is communicated with the oxidation cavity and provided in the outer wall of the tank body as disclosed by Tang because by doing so provides oxygen required for the microorganisms to breathe, so that the microorganisms can digest the pollutants in the sewage and purify the sewage through the oxidation chamber (Tang, see pg. 7) which is desirable for the oxidation tank in Hun.
	Regarding claim 5, Hu and Tang teach the environmental protection filter apparatus for removing odor from the domestic sewage based on the microbial reaction according to claim 1,… 
	Hun does not teach a second control device (9) for controlling a flow of the sewage from the oxidation cavity (5) to the filter cavity (6) is provided at a bottom of the second partition plate (3).
	Tang further discloses a second control device (Fig. 1, second switch 21; see pg. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet pipe located at the bottom of the second partition plate of Hu by incorporating the second control device (switch switch) of Tang because it is the simple addition of one known valve device to another known pipe device obviously resulting in a flow control means with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 7, Hu and Tang teach the environmental protection filter apparatus for removing odor from the domestic sewage based on the microbial reaction according to claim 1, wherein a filter device (10) (Hun, Fig. 1, ceramic catalyst plate 6; see pg. 6)  for filtering the sewage for multiple times (this limited is directed to a process/method step) is provided in the filter cavity (6) (Hun, see Fig. 1).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108840522) in view of Tang (CN 107963779) and further in view of Hu (CN 107337265, hereinafter referred to as ‘265).
	Regarding claim 4, Hu and Tang teach the environmental protection filter apparatus for removing odor from the domestic sewage based on the microbial reaction according to claim 3, wherein the first control device (8) comprises a first water flow pipe (8a) (Hun, Fig. 1, second water pipe 10; see pg. 3) which is provided at the bottom of the first partition plate (2) and fixedly connected therewith (Hun, see annotated Fig. 1), and a first…valve (8b) (Hun as previously modified by Tang teaches a first switch) which controls an opening and closing (32) of the first water flow pipe (8a).
	The combination of references does not explicitly teach that said valve is a solenoid valve.
	In a related field of endeavor, ‘265 teaches an organic sewage treatment device (see Entire Abstract) comprising a solenoid valve (solenoid valve; see pg. 4).  
	It would have been obvious to one ordinary skill in the art before the effective filing date to replace the first valve (first switch) of Hun (as modified by Tang) with the solenoid valve of ‘265 because the solenoid valve is convenient to control and has the benefit for automatic control (‘265, see pg. 4).  
	Regarding claim 6, Hu and Tang teach the environmental protection filter apparatus for removing odor from the domestic sewage based on the microbial reaction according to claim 5, wherein the second control device (9) comprises a second water flow pipe (9a) (Hun, Fig. 1, outlet pipe 17; see pg. 6) which is provided at the bottom of the second partition plate (3) and fixedly connected therewith (Hun, see annotated Fig. 1), and a second…valve (9b) (Hun as previously modified by Tang teaches a second switch) which controls an opening and closing (32) of the second water flow pipe (9a).
	The combination of references does not explicitly teach that said valve is a solenoid valve.
	In a related field of endeavor, ‘265 teaches an organic sewage treatment device (see Entire Abstract) comprising a solenoid valve (solenoid valve; see pg. 4).  
	It would have been obvious to one ordinary skill in the art before the effective filing date to replace the second valve (second switch) of Hun (as modified by Tang) with the solenoid valve of ‘265 because the solenoid valve is convenient to control and has the benefit for automatic control (‘265, see pg. 4).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108840522) in view of Tang (CN 107963779) and further in view of Yang (CN 110282792).
	Regarding claim 8, Hu and Tang teach the environmental protection filter apparatus for removing odor from the domestic sewage based on the microbial reaction according to claim 7, wherein the filtering device (10) comprises a first filter screen layer (10a) (Hun, Fig. 1, ceramic catalyst pate 6; see pg. 6), … Hu further discloses that the first filter screen layer is fixedly connected with the inner wall of the tank body (any wall inside of the tank body is the inner wall). 
	 Hu does not teach a second filter screen layer (10b) and a third filter screen layer (10c) which are arranged in the filter cavity (6) at intervals and in parallel; and bottoms of the first filter screen layer (10a), the second filter screen layer (10b) and the third filter screen layer (10c) are each provided with a plurality of support blocks (10d) for their installation, rear ends of all of the support blocks (10d) are fixedly connected with the inner wall of the tank body (1) and each support block (10d) is fixedly connected with the first filter screen layer (10a), the second filter screen layer (10b) and the third filter screen layer (10c) through bolts.
	Tang further discloses a second filter screen layer (10b) (Fig. 1, second filter layer 18; see pg. 5) and a third filter screen layer (10c) (Fig. 1, third filter layer 19; see pg. 5) which are arranged in the filter cavity (6) at intervals and in parallel (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter cavity (includes catalytic tank 5) of  Hu by incorporating the second and third filter layers of Tang such that the filters are arranged at intervals and in parallel with the filter cavity as disclosed by Tang because said filters will provide the benefit of fully filtering sewage (Tang, see pg. 7). 
	The combination of  Hu and Tang does not teach that the bottoms of the first filter screen layer (10a), the second filter screen layer (10b) and the third filter screen layer (10c) are each provided with a plurality of support blocks (10d) for their installation, rear ends of all of the support blocks (10d) are fixedly connected with the inner wall of the tank body (1) and each support block (10d) is fixedly connected with the first filter screen layer (10a), the second filter screen layer (10b) and the third filter screen layer (10c) through bolts.
	In a related field of endeavor, Yang teaches a process for purifying domestic sewage (see Entire Abstract) comprising wherein bottoms of the first filter screen layer (10a), the second filter screen layer (10b) and the third filter screen layer (10c) are each provided with a plurality of support blocks (10d) (Figs. 1 and 4, support block 4; see pg. 3) for their installation, rear ends of all of the support blocks (10d) are fixedly connected with the inner wall of the tank body (1) (see Fig. 1) and each support block (10d) is fixedly connected with the first filter screen layer (10a), the second filter screen layer (10b) and the third filter screen layer (10c) through bolts (Fig. 4, bolt 19; see pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter layers of Hun (as modified by Tang) by incorporating the supports blocks and bolts of Yang such that the support block support the filters against an inner wall and that the bolts fixedly connect the support blocks to the filters as disclosed by Yang because said support blocks and bolts provide the benefit of detachably mounting filter plates for cleaning (Yang,  see pg. 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108840522) in view of Tang (CN 107963779) and further in view of Wang (CN 108558072).
	Regarding claim 9, Hu and Tang teach the environmental protection filter apparatus for removing odor from the domestic sewage based on the microbial reaction according to claim 1…
	The combination of references does not teach a notch is defined in the outer wall of the tank body (1), and a drawing plate (11) which is insertion-fitted with the notch is provided in the outer wall of the tank body (1).
	In a related of endeavor, Wang teaches an integrated sewage treatment equipment (see Entire Abstract) comprising a notch defined in the outer wall of the tank body (1) (the opening (notch) is covered by panel device 2 shown in Fig. 1), and a drawing plate (11) (Fig. 1, panel device 2; see pg. 5) which is insertion-fitted with the notch is provided in the outer wall of the tank body (1) (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the modify the outer wall of the tank body of Hu by incorporating the drawing plate (panel device 2) and notch (opening) of Wang to said outer wall of the tank body because said drawing plate (panel device) provides the benefit of inspecting and maintenance inside the main body (Wang, see pg. 3). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108840522) in view of Tang (CN 107963779) in view of Wang (CN 108558072) and further in view of Bassett (US 2006/0261000).
	Regarding claim 10, Hu, Tang and Wang teach the environmental protection filter apparatus for removing odor from the domestic sewage based on the microbial reaction according to claim 9, wherein an outer wall of the drawing plate (11) is provided with a handle part (14) fixedly connected therewith (Hun as previously modified by Wang teaches a handle part fixedly connected to the drawing plate).
	While the combination of references does not teach that said drawing plate (II) on the tank body is of an arc structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the tank body comprising drawing plate of Hun (as modified by Wang) by changing said shape to a cylindrical shape (arc structure) because said modification is a mere change in shape or form. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	The combination of references does not teach, plug blocks (15) fixedly connected with the drawing plate are provided at both ends of the drawing plate (11), and slots (la) which are insertion-fitted with the plug blocks (15) are provided on the tank body (1).
	In a related field of endeavor, Bassett teaches a filter cartridge (see Entire Abstract) comprising plug blocks (15) (Fig. 11, gussets 110; see ¶72) fixedly connected with the drawing plate are provided at both ends of the drawing plate (11) (see Fig. 11), and slots (la) (openings for gussets) which are insertion-fitted with the plug blocks (15) are provided on the tank body (1) (see Fig. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the attachment means of the drawing plate of Hu (as modified by Wang) with the attachment means (plugs and slots) of Bassett because it is the simple substitution of one known attachment means with another known attachment means obviously resulting in a suitable attachment mechanism for a filtering apparatus with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778